DETAILED ACTION

This Office Action is in response to the communication filed on 11/09/2021. 
Status of the claims:
Claims 1-25 are previously presented and examined.
Claims 1-25 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 1/4/2022 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 11/9/2021.  By this amendment, claims 1-25 have amended to address the claims objection set forth on Page 2 of the office Action dated 8/12/2021. Accordingly, withdrawal of the Objection has been made.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed November 9, 2021 with respect to the rejection of claims 1-4, 6, 8-15, 17, 19-22, and 24 under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen; and the rejection of claims 5, 7, 16, 18, 23 and 25 under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen and further in view of Herman have been fully considered but they are not persuasive. 
The Applicant contention (see REMARKS, Pages 9-13) are summarized as follows:
Chiu et al. fails to disclose the “baseband engine application specific integrated circuit (ASIC)”, as recited in independent claims 1, 12 and 19. Instead, Chiu et al., at col. 4, lines 1-10, discloses a digital signal processor (DSP). Even if the DSP of Chiu et al. could somehow be interpreted as the claimed baseband engine ASIC including a memory and state machine, Chiu et al. only discloses a Viterbi decoder that attempts to extract paging messages from paging bursts. Applicant also submits that Chiu et al. fails to disclose that a memory and state machine that are configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations and to permit selection of the given set of programming instructions.  Further, the Applicant contended the secondary reference Chen et al. does not disclose the recited “butterfly computations”, as recited in claims 1, 12 and 19. Instead, Chen discloses using “a random access memory (RAM)-based FFT/IFFT unit and efficient storage and retrieval operations to simplify data reordering for increased throughput; applying FFT based butterfly operations; and multiplying portion of the data by the FFT butterfly operation to generate a data output. Even further, the Applicant contended the Examiner’s motivation that it would have been obvious to modify the processing circuit of Chiu with Chen’s teaching for performing a plurality of butterfly computations and generating a data output, is an impermissible use of hindsight, which would result in a selective modification of Chiu et al. to include a butterfly operation based upon the teaching of Chen et al. Accordingly, Applicant submits that the cited prior art fail to disclose the baseband engine ASIC and the memory and state machine coupled thereto. In view of these deficiencies of the cited prior art, Applicant submits that independent claims 1, 12, 19 are patentable over the prior art. In view of the patentability of the independent claims, it is submitted that their respective dependent claims, which recite yet further distinguishing features, are also patentable. 

The Examiner respectfully disagrees with the above Applicant’s contention. In contract to said contention, the cited prior art (Chiu in view of Chen) teach or fairly suggest the limitation, a baseband engine ASIC that is configured to perform a given baseband engine operation and said baseband engine ASIC comprising a memory and a state machine coupled thereto, as recited in claims 1, 12 19 and also as described on Pages 3-5 of the office Action dated Aug. 12, 2021. For example,  Chiu disclose a baseband engine application specific integrated circuit (ASIC) (e.g. Chiu, 204 of Fig. 2), coupled to an RF transceiver (e.g. Chiu, 202 of Fig. 2) and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations (e.g. Chiu, Fig. 2 and Col. 4, lines 1-10), said baseband engine ASIC comprising a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations and to permit selection of the given set of programming instructions (e.g. Chiu, Fig. 2 and Col. 4 lines 1-10, Col. 4, lines 22-30, Col. 8, lines 57-60), and a programmable processing circuit (e.g. Chiu, 208 of Fig. 2), coupled to said memory and said state machine and configured to perform a plurality of baseband operations (computations) responsive to the given set of programming instructions (e.g. Chiu, Fig. 2 and Col. 4, lines 5-20, Col. 8, lines 57-60). Chen teaches or suggests, in the same technical field, baseband operations that are “butterfly computations” (e.g. Chen, Figs. 5-7 and Col. 6, lines 5-20, Col. 6, line 40 – Col. 7, line 5: FFT/IFFT unit which include multiple stages of computation units for performing butterfly operations responsive to the given set of programming instructions). As such, the cited art, in combination, render obvious the above identified claim feature recited in independent claim 1 and somehow similarly recited in independent claims 12 and 19. Accordingly, the Examiner submits that the cited prior art do not fail to disclose the baseband engine ASIC and the memory and state machine coupled thereto, as recited by said claim. In view of the teachings of the cited prior art, the Examiner submits that independent claims 1, 12, 19 are not patentable over the prior art. Accordingly, the cited art are adequate grounds for rejecting said claims under 35 U.S.C. 103. As such, the Examiner has fully considered the Applicant requests for reconsideration of the claims rejection under 35 U.S.C. 103 but maintains the rejection of the claims and is set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-15, 17, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US9048990 to Chiu et al. (“Chiu”) in view of US7555512 to Chen et al. (“Chen”)  (The comments in parentheses apply to the prior art document)
RE claims 1, 12 and 19, Chiu disclose a radio frequency (RF) system (e.g. Chiu, Fig. 1, Col. 7, lines 6-10) comprising: an RF transceiver (e.g. Chiu, 202 of Fig. 2); and a baseband engine application specific integrated circuit (ASIC) (e.g. Chiu, 204, 206 of Fig. 2), coupled to the RF transceiver (e.g. Chiu, Fig. 2) and configured to perform a given baseband engine operation from among a plurality of different baseband engine operations (e.g. Chiu, Fig. 2 and Col. 4 lines 1-10), said baseband engine ASIC comprising a memory and a state machine coupled thereto and configured to store a respective set of programming instructions for each of the plurality of different baseband engine operations and to permit selection of the given set of programming instructions (e.g. Chiu, Fig. 2 and Col. 4 lines 1-10, Col. 4, lines 22-30, Col. 8, lines 57-60), and a programmable processing circuit (e.g. Chiu, 208 of Fig. 2), coupled to said memory and said state machine and configured to perform a plurality of baseband operations (computations) responsive to the given set of programming instructions (e.g. Chiu, Fig. 2 and Col. 4, lines 5-20, Col. 8, lines 57-60).  
The subject matter of claims 1, 12 & 19, differs from Chiu in that Chiu does not explicitly disclose the baseband operations being “butterfly computations”, as recited. However, Chen teaches or suggests, in the same technical field, baseband operations that are “butterfly computations” (e.g. Chen, Figs. 5-7 and Col. 6, lines 5-20, Col. 6, line 40 – Col. 7, line 5: FFT/IFFT unit which include multiple stages of computation units for performing butterfly operations responsive to the given set of programming instructions). Hence the prior art 

RE claims 2, 13 and 20, Chiu disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, wherein said programmable processing circuit is configured to operate an application programming interface (API) to permit selection of the given set of programming instructions (e.g. Chiu, Fig. 2 and Col. 4 lines 1-10 and 22-30: a programming interface which permit selection of programming instructions. For example, a user may operate software via a display and an input device to select programming instruction/s)
 
RE claims 3, 14, and 21, Chiu disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, as noted above with the claims rejection.

However, Chen teaches or suggests, in the same technical field, the claimed feature: plurality of butterfly computations which comprise a plurality of fast-Fourier transform (FFT) computations (e.g. Chen, Figs. 3-7 and Col. 6, lines 5-20, Col. 6, lines 42-50, Col. 7, lines 1-10). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the programmable processing circuit disclosed by Chiu with Chen’s teaching or suggestion of programmable processing circuit for performing a plurality of butterfly computations. In combination, Chiu is not altered in that Chui continues to perform the plurality of computations responsive to the given set of programming instructions. Therefore one of ordinary skill in the art, such as an individual working in the field of radio frequency (RF) system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 3, 14 and 21. 

RE claims 4, 15, and 22, Chiu disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, as noted above with the claims rejection.

However, Chen teaches or suggests, in the same technical field, the claimed feature: plurality of butterfly computations which comprise a plurality of inverse fast- Fourier transform (IFFT) computations (e.g. Chen, Figs. 3-7 and Col. 6, lines 5-20, Col. 6, lines 42-50, Col. 7, lines 1-10). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the programmable processing circuit disclosed by Chiu with Chen’s teaching or suggestion of programmable processing circuit for performing a plurality of butterfly computations. In combination, Chiu is not altered in that Chui continues to perform the plurality of computations responsive to the given set of programming instructions. Therefore one of ordinary skill in the art, such as an individual working in the field of radio frequency (RF) system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 4, 15 and 22.

RE claims 6, 17, and 24, Chiu disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, wherein the plurality of butterfly computations comprises a plurality of Viterbi decoding computations ((e.g. Chiu, Fig. 2 and Col. 4 lines 1-10, Col. 5, lines 31-39). 

Claims 5, 7, 16, 18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Chen further in view of US9081731 to Herman et al. (“Herman”)  (The comments in parentheses apply to the prior art document)
RE claims 5, 16, and 23, Chiu in view of Chen disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, as noted above with the claims rejection. The subject matter of claims 5, 16 & 23, differs from Chiu in view of Chen in that Chiu in view of Chen does not explicitly disclose the feature: [wherein the plurality of butterfly computations comprises a plurality of fast-Hadamard transform (FHT) computations], as recited.  However, Herman teaches or suggests, in the same technical field, the claimed feature: wherein the plurality of butterfly computations comprises a plurality of fast-Hadamard transform (FHT) computations (e.g. Herman, Figs. 6, 11-12  and Col. 31, lines 49-67, Col. 32, lines 1-10, Col 36, lines 19-45). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Chiu in view of Chen with Herman’s teaching or suggestion of the plurality of butterfly computations comprise a plurality of fast-Hadamard transform (FHT) computations. In combination, Chiu is not altered in that Chui continues to perform the plurality of computations responsive to the given set of programming instructions. Therefore one of ordinary skill in the art, such as an individual working in the field of radio frequency (RF) system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at 

RE claims 7, 18, and 25, Chiu disclose the RF system, the baseband engine ASIC and the method of claims 1, 12 and 19, respectively, as noted above with the claims rejection. The subject matter of claims 7, 18 & 25, differs from Chiu in view of Chen in that Chiu in view of Chen does not explicitly disclose the feature: [wherein the plurality of butterfly computations comprises a plurality of discrete cosine transform (DCT) computations], as recited.  However, Herman teaches or suggests, in the same technical field, the claimed feature: wherein the plurality of butterfly computations comprises a plurality of discrete cosine transform (DCT) computations (e.g. Herman, Figs. 6, 11-12  and Col. 1, lines 60-67, Col. 2, lines 15-30, Col 19, lines 1-10). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Chiu in view of Chen with Herman’s teaching or suggestion of the plurality of butterfly computations comprise a plurality of fast-Hadamard transform (FHT) computations. In combination, Chiu is not altered in that Chui continues to perform the plurality of computations responsive to the given set of programming instructions. Therefore one of ordinary skill in the art, such as an individual working in the field of radio frequency (RF) system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/BERHANU TADESE/Primary Examiner, Art Unit 2632